Exhibit 10.40

 

NINTH AMENDMENT TO LEASE

 

 

 

THIS NINTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) dated as of June 20,
2020 is entered into between SSCOP DE LLC, a Delaware limited liability company
(“Landlord”) and SONOMA PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

 

THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:

 

A.     Landlord (successor in interest to SSCOP PROPERTIES LLC, a Delaware
limited liability company, successor in interest to 1125-1137 North McDowell,
LLC, a Delaware limited liability company, successor in interest to RNM
Lakeville, LP., a California limited partnership) and Tenant (formerly known as
MicroMed Laboratories, Inc., a California corporation) previously entered into
that certain Lease dated October 26, 1999, as amended by that certain First
Amendment to lease dated September 15, 2000, as amended by that certain Second
Amendment to Lease dated July 29, 2005, as amended by that certain Third
Amendment to Lease dated August 23, 2006, as amended by that certain Fourth
Amendment to Lease dated September 13, 2007, as amended by that certain Fifth
Amendment to Lease dated May 18, 2009, as amended by that certain Sixth
Amendment to Lease dated April 26, 2011, as amended by that certain Seventh
Amendment to Lease dated October 10, 2012, and as amended by that certain Eighth
Amendment to Lease dated June 23, 2016 (collectively, the “Lease”), pursuant to
which Landlord leases to Tenant approximately Thirteen Thousand, Eight Hundred
Forty (13,840) rentable square feet of space at 1129 North McDowell Boulevard,
Petaluma, California 94954 (the Original “Premises”) located at 1125-1137 North
McDowell Boulevard in Petaluma, California 94954 (the “Building”), as more
particularly described in the Lease. The capitalized terms used in this
Amendment and not otherwise defined herein shall have the same meanings given to
such terms in the Lease.

 

B.Landlord and Tenant now desire to amend the Lease as provided herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the receipt and adequacy of which are hereby acknowledged, the parties
hereto agree as follows:

 

1.     Reduction Space. Tenant agrees to remove from the Original Premises Eight
Thousand, One Hundred Thirty (8,130) rentable square feet of space as depicted
on Exhibit A attached hereto (“Give Back Premises”) as of estimated July 1, 2020
(the “Reduction Date”). From and after the Reduction Date, the term “Premises”
and/or Reduction Space shall mean and refer to the remaining Five Thousand,
Seven Hundred Ten (5,710) rentable square feet of space. The Reduction Space
will commence the same day the new lease commences for Infinity Labs SD, Inc.

 

2.     Surrender of Give Back Premises. As of the Reduction Date, Tenant shall
vacate and surrender the Give Back Premises to Landlord in accordance with all
of the provisions contained in the Lease regarding the surrender of the Premises
upon the expiration or earlier termination of the Lease. From and after the
Reduction Date, Tenant shall have no further rights or obligations with

respect to the Give Back Premises under the Lease except for those that survive
the expiration or earlier termination of the Lease.

 

 

 



 1 

 

 

3.Base Rent. The Base Rent for the Reduction Space shall be as follows:

 

 

 

PERIOD

TOTAL MONTHLY BASE RENT PER SQUARE FOOT

 

MONTHLY NNN BASE RENT

Reduction Date – 9/30/2020 $0.90 $5,148.00 10/1/2020 – 9/30/2021 $0.93 $5,303.91
10/1/2021 – 9/30/2022 $0.96 $5,463.03 10/1/2022 – 9/30/2023 $0.99 $5,626.92
10/1/2023 – 9/30/2024 $1.01 $5,795.72

*Monthly Base Rent per square foot is rounded up to the nearest cent.

 

4.      Taxes and Operating Expenses. The estimated monthly allocation of Taxes
and Operating Expenses for the remainder of the current calendar year is
$2,006.00.

 

5.      Address Change. Tenant’s desires to maintain or create a new Tenant’s
suite address after the completion of the changes in premises configuration.
Such address change requires the application to and acceptance by the City of
Petaluma, and involves payment of fees and submission of information which
Landlord must furnish. Any expense in such process by Landlord shall be
reimbursable by Tenant, along with a 4% management fee to Landlord.

 

6.      Tenant Requirements. Any and all moving costs, including but not limited
to, signage changes, updates to utility metering, and lock changes and rekeying
shall be at the sole cost and expense of Tenant.

 

7.      Tenant Improvements. Upon expiration or early termination of the Lease,
Tenant will be responsible for all costs associated to remove the existing main
door that separates 1127 and 1129 and convert to a permanent wall at Tenant’s
sole cost and expense. Prior to any work taking place the tenant improvement
scope outlined here will need to be reviewed and approved by both Landlord and
the City of Petaluma.

 

8.      Building Percentage Share. Effective on the Reduction Date, Tenant’s
Building Percentage Share shall be decreased to 9.75% (5,710 r.s.f. / 58,588
r.s.f.).

 

9.      Condition Precedent. It is a condition precedent to the effectiveness of
this Amendment that Landlord enter into a fully executed lease agreement with
Infinity Labs SD, Inc. for the Reduction Space prior to the Reduction Date.

 

10.   Costs of Tenant Improvements. Notwithstanding anything to the contrary in
the Lease and except as otherwise specifically provided in this Amendment,
Tenant shall be responsible, at its sole cost and expense, for the cost of
changes to the Premises, the Building or the Project required

(or any such requirement is enforced) under any existing or future law,
ordinance, regulation or requirement (including, without limitation, the
Americans with Disabilities Act and Title 24 of the California Code of
Regulations) of any governmental authority having jurisdiction over the Building
as a result of any improvements or alterations to the Premises performed by or
at the request of Tenant after the date of this Amendment.

 

 

 



 2 

 

 

11.   Prior Rights and Options. Tenant’s rights of first refusal, rights of
first option, rights of early termination, rights or options to extend the Term
of the Lease, and any similar rights or options under the Lease (collectively,
the “Prior Rights”) are limited to those, if any, set forth in this Amendment.
All of Tenant's Prior Rights set forth in the Lease, if any, shall be of no
further force or effect.

 

12.   Entire Agreement. This Amendment, together with the Lease, represents the
entire understanding between Landlord and Tenant concerning the subject matter
hereof, and there are no understandings or agreements between them relating to
the Lease or the Premises not set forth in writing and signed by the parties
hereto. No party hereto has relied upon any representation, warranty or
understanding not set forth herein, either oral or written, as an inducement to
enter into this Amendment.

 

13.   Continuing Obligations. Except as expressly set forth to the contrary in
this Amendment, the Lease remains unmodified and in full force and effect. To
the extent of any conflict between the terms of this Amendment and the terms of
the Lease, the terms of this Amendment shall control.

 

14.   Counterparts/Facsimile. This Amendment may be executed in counterparts and
delivered via facsimile or electronically.

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LANDLORD:

 

SSCOP DE LLC,

a Delaware limited liability company









TENANT:

 

SONOMA PHARMACEUTICALS, INC.,

a Delaware corporation







   



By: G&W Ventures, LLC   By: /s/ Bruce Thornton   a California limited liability
company         Its Manager     Name: Bruce Thornton             By:/s/ Matthew
T. White     Its: Executive VP   Matthew T. White,         Manager      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

